Case: 19-20607     Document: 00515556792         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 9, 2020
                                  No. 19-20607
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Jasma McCullough,

                                                           Plaintiff—Appellant,

                                       versus

   James Wright, Police Officer, Houston Police
   Department, being sued in his individual capacity;
   Hector Pizana, Police Officer, Houston Police
   Department, being sued in his individual capacity; City
   of Houston,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-2629


   Before Stewart, Higginson, and Costa, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20607         Document: 00515556792                Page: 2        Date Filed: 09/09/2020




                                            No. 19-20607



           Pro se plaintiff-appellant Jasma McCullough brought suit against
   Officers James Wright and Hector Pizana, and the City of Houston pursuant
   to 42 U.S.C. § 1983 for an alleged Fourth Amendment violation when they
   searched her wallet in order to identify her while she was stalled out on a
   major highway. The district court granted summary judgment in favor of the
   defendants. For the reasons provided below, we AFFIRM.
               I.   FACTUAL AND PROCEDURAL BACKGROUND
           Houston’s “SafeClear” Program began in 2005 and is now “part of
   the Houston-Galveston Area Council’s regional traffic management plan”
   under a new name, “Tow and Go.” 1 Section 8-127 of the City of Houston’s
   Code of Ordinances codifies the SafeClear program. Specifically, subsection
   (3) explains that the towing of a stalled vehicle from a freeway is considered
   a non-consent tow. See Hous. Code of Ordinances § 8-127(3). Subsection (5)
   goes on to explain
           that the tow operator shall tow a stalled vehicle located on a
           shoulder to a safe place off the freeway within one mile from
           the nearest freeway exit at the rate prescribed and subject to


           1
                City of Houston, Texas, “Tow and Go,” available at
   https://www.houstontx.gov/towandgo/index.html (last accessed June 20, 2020). The
   program tows stalled vehicles “at no cost [to the motorist], to a safe location within one
   mile of [the] breakdown.” This no-cost tow service includes towing vehicles that have
   failed due to “mechanical failure (i.e., out of gas, overheating, flat tire) while traveling in a
   main lane of the freeway, on the shoulder, ramp, or in the High Occupancy Vehicle (HOV)
   High Occupancy Toll (HOT) lanes of freeways in the Tow and Go service area.” Under
   the program, a motorist’s “vehicle can [also] be towed to a nearby storage lot, where it will
   be stored at no cost for up to 48 hours;” storage fees will accrue after those 48 hours expire.
   However, if a motorist wants her vehicle towed beyond the no-cost drop location, she “may
   arrange for the Tow and Go operator . . . to move [her] vehicle, but [she is] responsible for
   related charges.” However, the program’s website notes that “[T]he tollways and the
   Katy Freeway HOT lanes are not included.”




                                                  2
Case: 19-20607       Document: 00515556792         Page: 3    Date Filed: 09/09/2020




                                    No. 19-20607


          the conditions established in the agreement, provided,
          however, that if the vehicle owner is unable to pay the tow
          operator at the time of service, such vehicle shall be towed to
          the nearest licensed storage facility that is lighted and manned
          on a 24-hour basis, provides telephone and other access to the
          vehicle owner, and will not charge any storage-related fees for
          the first 48 hours[.]
Id. § 8-127(5).
          On August 12, 2017, appellant Jasma McCullough’s car ran out of gas
   under the 610 overpass on I-10, the Katy Freeway. When the car eventually
   stopped, she called 9-1-1 and told them that her car was two lanes from the
   shoulder and that she had four children in her backseat and specifically
   requested a “mobility response” officer to block off the lanes for her and her
   children’s safety. Prior to calling 9-1-1, McCullough called her sister to bring
   her a gas can filled with gas so that she could drive the car to a nearby gas
   station. While waiting for her sister and law enforcement, a tow truck
   operator stopped and said he would charge her $80 to tow her to a storage
   facility. She politely declined the offer and explained that her sister was on
   the way with gas—the tow operator said he could not help her and continued
   on. Then, a second tow operator arrived, this operator being a member tow
   operator of the SafeClear program. He explained to McCullough that he had
   “full authority” to tow her car and that law enforcement officers would let
   him once they arrived on the scene. That tow operator offered a tow charge
   of $65 to which McCullough refused for the same reason. Upon her refusal,
   the SafeClear operator went back into his truck and began backing up to latch
   his truck to her car, while her children were in the car. To prevent him from
   doing so, McCullough stood in front of her car, all while traffic flowed on the
   freeway. Then, the Houston Police Department officers arrived.
          Officers James Wright and Hector Pizana arrived to the scene and
   told her that her car would be towed in accordance with the city’s



                                          3
Case: 19-20607          Document: 00515556792              Page: 4      Date Filed: 09/09/2020




                                           No. 19-20607


   “SafeClear” program. Upon being told this, the officers allege that
   McCullough continued to stand between her car and the wrecker, and
   apparently, became irate in the process. McCullough argues that while she
   did stand in front of the car, she was not irate. She avers that she refused the
   tow because she repeatedly told the officers that she could not afford it and
   that her sister was not far away, bringing her a gas can, and that the wrecker
   tried to tow the car while the children were still inside. McCullough’s sister
   then arrived at the scene while this exchange between McCullough and the
   officers was occurring. The officers dispute that McCullough’s sister
   brought gas to the scene. At some point, Officer Wright asked McCullough
   for her identification and she refused to provide it. She claims that she was
   then arrested by Officer Wright on Officer Pizana’s order and placed in the
   back of Wright’s police car. Officer Wright then went back to her car, found
   her purse, and located her identification inside of her wallet. About six
   minutes later, her children were removed from her car and placed in the
   backseat of her sister’s car. She was ultimately arrested for and charged with
   interfering with public duties. She was placed on a 24-hour homicide arrest
   hold which prevented her ability to post bail. McCullough says that the
   Harris County criminal court rejected those charges in a probable cause
   hearing. 2
          Following that alleged hearing, McCullough sued the officers in their
   individual capacities and the City of Houston pursuant to 42 U.S.C. § 1983
   for unlawful arrest, unlawful search of her wallet, and malicious prosecution
   in violation of her Fourth and Fourteenth Amendment rights. The appellees
   first moved to dismiss pursuant to Fed. R. Civ. P. Rule 12(b)(6)—the district
   court denied it and sua sponte granted McCullough the opportunity to amend



          2
              The record is silent as to any reference to such a probable cause hearing.




                                                 4
Case: 19-20607      Document: 00515556792           Page: 5   Date Filed: 09/09/2020




                                     No. 19-20607


   her complaint. After filing an amended complaint, the appellees again filed a
   12(b)(6) motion to dismiss which was followed by their motions for summary
   judgment a few months later, contending that they are entitled to qualified
   immunity on McCullough’s unlawful arrest claims and that the City is not
   subject to Monell liability under § 1983. The district court granted those
   motions for summary judgment. The officers then filed another motion for
   summary judgment on McCullough’s unlawful search claim which was
   followed by McCullough’s cross-motion for summary judgment, contending
   that the officers violated her rights for arresting her without probable cause
   and searching her car and purse without justification. The district court
   denied McCullough’s summary judgment motion and granted the officers’
   and the City’s summary judgment motions. The district court also held that
   Officer Wright’s search of McCullough’s wallet was limited to the purpose
   of identifying her. McCullough appeals that decision.
                               II.    DISCUSSION
          A grant of summary judgment, and any interpretations of state law
   therein, are reviewed de novo. McGruder v. Will, 204 F.3d 220, 222 (5th Cir.
   2000). The court must look beyond the pleadings and accept evidence
   favorable to the non-movant as true to determine if there is a genuine issue
   of material fact. Fed. R. Civ. P. 56(a); Renwick v. PNK Lake Charles, L.L.C.,
   901 F.3d 605, 611 (5th Cir. 2018). “A ‘material’ fact is one ‘that might affect
   the outcome of the suit under governing law,’ and a fact issue is ‘“genuine”
   if the evidence is such that a reasonable jury could return a verdict for the
   non-moving party.’” Renwick, 901 F.3d at 611 (internal citations omitted).
   This court may affirm the district court’s grant of summary judgment for any
   reason supported by the record. McGruder, 204 F.3d at 222.
   A. Officers Wright and Pizana are entitled to qualified immunity because
   McCullough has failed to show that it is clearly established that a limited




                                          5
Case: 19-20607      Document: 00515556792           Page: 6    Date Filed: 09/09/2020




                                     No. 19-20607


   search for the sole purpose of procuring identification violates the
   Fourth Amendment

          When properly applied, qualified immunity protects all officials “but
   the plainly incompetent or those who knowingly violate the law” and holds
   “public officials accountable when they exercise power irresponsibly.”
   Pearson v. Callahan, 555 U.S. 223, 231 (2009); Malley v. Briggs, 475 U.S. 335,
   341 (1986). When invoked, the plaintiff must show that (1) a constitutional
   violation (2) was (a) objectively unreasonable (b) under clearly established
   law. McClendon v. City of Columbia, 305 F.3d 314, 322–23 (5th Cir. 2002) (en
   banc) (“Ultimately, a state actor is entitled to qualified immunity if his or her
   conduct was objectively reasonable in light of the legal rules that were clearly
   established at the time of his or her actions.”). It is the plaintiff’s
   responsibility to show that the defendant is not entitled to qualified
   immunity. See id. at 323.
          McCullough’s arrest may be justified if the officers can show probable
   cause for any crime. Voss v. Goode, 954 F.3d 234, 238 (5th Cir. 2020).
   “Probable cause exists when an officer is aware of ‘reasonably trustworthy
   facts which, given the totality of the circumstances, are sufficient to lead a
   prudent person to believe’ that a crime has been or will be committed.” Id.
   at 238–39 (quoting Kohler v. Englade, 470 F.3d 1104, 1109 (5th Cir. 2006)).
   So, Officers Wright and Pizana are otherwise entitled to qualified immunity
   unless probable cause to arrest McCullough was lacking. Id. But, an officer
   can receive the benefit of qualified immunity even if probable cause was
   absent if a reasonable person in the officer’s position would have believed his
   or her conduct was constitutional in light of clearly established law. Id. at 239
   (citing Freeman v. Gore, 483 F.3d 404, 415 (5th Cir. 2007)) (internal
   quotations omitted).




                                          6
Case: 19-20607      Document: 00515556792          Page: 7    Date Filed: 09/09/2020




                                    No. 19-20607


          Regarding the arrest, McCullough argues that it violated the Fourth
   Amendment because it was not her intent to become stranded on the freeway
   or to stay on the freeway longer than necessary and the officers did not
   provide any evidence demonstrating how she physically interfered with their
   public duties, beyond standing in front of her car. She says that it was the
   officers’ decision to prolong the situation because they refused to allow her
   to put gas in her car and also declined to ask the tow operator to move her car
   off of the freeway for free. McCullough asserts that “merely arguing with the
   officers about the propriety of their conduct, including about whether they
   have the legal authority to conduct a search” does not meet the threshold for
   interference with public duties. In turn, she argues that her conduct falls
   under the speech exception to the State’s public interference law. We
   disagree.
          In our recent decision in Voss v. Goode, we explained the contours of
   Texas’s interference with public duties statute:
          Texas Penal Code § 38.15 provides, “[a] person commits an
          offense if the person with criminal negligence interrupts,
          disrupts, impedes, or otherwise interferes with . . . a peace
          officer while the peace officer is performing a duty or exercising
          authority imposed or granted by law.” Id. § 38.15(a)(1). In
          order to violate the statute, a person’s interference must
          consist of more than speech alone. Id. § 38.15(d) (“It is a
          defense to prosecution under this section that the interruption,
          disruption, impediment, or interference alleged consisted of
          speech only.”). Accordingly, we have held that “merely
          arguing with police officers about the propriety of their
          conduct . . . falls within the speech exception to section 38.15”
          and thus does not constitute probable cause to arrest someone
          for interference. Freeman, 483 F.3d at 414; see also Westfall v.
          Luna, 903 F.3d 534, 544 (5th Cir. 2018). By contrast, actions
          such as “ma[king] physical contact with any of the officers or
          physically obstruct[ing]” them from performing their legally




                                          7
Case: 19-20607       Document: 00515556792           Page: 8     Date Filed: 09/09/2020




                                      No. 19-20607


          authorized duties could constitute interference. Freeman, 483
F.3d at 414. And “fail[ing] to comply with an officer’s
          instruction, made within the scope of the officer’s official duty
          and pertaining to physical conduct rather than speech” can
          also constitute interference. Childers v. Iglesias, 848 F.3d 412,
          415 (5th Cir. 2017) (describing the state of the law as of
          September 2013).
Id. at 239.
          The officers argue that they not only had probable cause to arrest
   under the State’s public interference statute, but also under Texas Penal
   Code § 42.03. The statute says that a person commits a Class B misdemeanor
   if “without legal privilege or authority, [s]he intentionally, knowingly, or
   recklessly: (1) obstructs a highway . . . to which the public . . . has access, or
   any other place used for the passage of . . . vehicles . . . regardless of the means
   of creating the obstruction and whether the obstruction arises from [her] acts
   alone or from [her] acts and the acts of others.” TEX. PEN. CODE §
   42.03(a)(1). Per the statute, “‘obstruct’ means to render impassable or to
   render passage unreasonably inconvenient or hazardous.” Id. § 42.03(b).
          In Voss, though Voss did not physically interfere with the officer’s
   commands, we held that her conduct amounted to public interference when
   she told her daughter to get into her car instead of the police officer’s car,
   after the police officer told her daughter to get into his cruiser. Id. at 239–40.
   However, McCullough points us to Carney v. State where the Texas Court
   of Appeals held that the defendant’s arguing with police officers about the
   constitutionality of a search fell within the state’s public interference
   statute’s speech exception. 31 S.W.3d 392, 396, 398 (Tex. App. 2000). In
   Carney, the officers never specifically testified that the defendant was
   blocking their entry way into the house—they only asserted that his argument
   with them about their authority to enter and search his home formed the
   probable cause to arrest him for interference with public duties. Id. at 398. In




                                            8
Case: 19-20607      Document: 00515556792          Page: 9    Date Filed: 09/09/2020




                                    No. 19-20607


   our 2007 Freeman v. Gore decision, we noted that probable cause to arrest for
   interference with public duties was lacking because “[a]lthough Freeman
   was, in the district court’s words, “yelling” and “screaming,” that alone
   does not take her conduct out of the realm of speech, and . . . there is nothing
   to indicate that her conduct involved anything other than speech or that she
   physically obstructed the deputies in any way.” 483 F.3d at 414.
          Here, the officers say that they “repeatedly asked her to allow the tow
   truck driver to remove her car from the middle of a busy interstate highway”
   and that she continually “refused to heed their requests and obey their
   instructions.” The officers’ request for her to allow the tow truck driver to
   remove her car from the highway was an instruction pertaining to physical
   conduct. See Childers v. Iglesias, 848 F.3d 412, 415 (5th Cir. 2017) (holding
   that Childers’ conduct did not fall within the public interference statute’s
   speech exception because he did more than argue with the officer by refusing
   to comply with the officer’s instruction related to moving the truck out of the
   way). The only way the wrecker could latch onto McCullough’s car was if
   she physically moved out of its path and removed her children from the car.
   Her refusal to do so thereby created a large-scale, public safety hazard for
   herself, her children, the tow operator, the officers, and the public-at-large
   who were also travelling along the Katy Freeway. Thus, we hold that the
   officers are entitled to qualified immunity because probable cause for
   McCullough’s arrest under § 38.15 existed at the time of her arrest. See
   Childers, 848 F.3d at 415.
          As to the officer’s search of McCullough’s car to retrieve her wallet,
   she contends that search violated the Fourth Amendment under Arizona v.
   Gant, 556 U.S. 332 (2009) (holding that a search incident to a lawful arrest is
   one conducted “as long as the administrative processes incident to the arrest
   and custody have not been completed.”); see also United States v. Curtis, 635
F.3d 704, 712 (5th Cir. 2011). However, searches that are incident to lawful



                                          9
Case: 19-20607     Document: 00515556792           Page: 10   Date Filed: 09/09/2020




                                    No. 19-20607


   arrest are those of: the arrestee’s person; any items or containers that were
   located on the arrestee’s person at the time of the arrest; and any items or
   containers that were located within the arrestee’s reaching distance at the
   time of the arrest. Curtis, 635 at 711–12. “If there is no possibility that an
   arrestee could reach into the area that law enforcement officers seek to
   search, both justifications for the search-incident-to-arrest exception are
   absent and the rule does not apply.” Gant, 556 U.S. at 339.
          The officers argue that the district court did not err in granting
   summary judgment on the search of her wallet because it qualifies as a search
   incident to a lawful arrest. The district court agreed and noted, “it is
   objectively reasonable for an officer to search an arrestee’s wallet to
   determine her identity” and cited two cases in doing so. In the first, Brown v.
   City of New Orleans, No. CV 16-17080, 2017 WL 897875, at *1 (E.D. La. Mar.
   7, 2017), aff’d sub nom., 692 F. App’x 206 (5th Cir. 2017) (unpublished),
   Brown’s wallet was removed from his person, along with a firearm. The
   officer was deemed to have lawfully searched Brown’s wallet for
   identification after he had already been arrested and placed in the back of a
   police vehicle. Id. at *6. In the second, Emesowum v. Cruz, Emesowum’s
   wallet was located on his person and searched during the course of a Terry
   stop and frisk, which are presumptively valid. 756 F. App’x 374, 381 n.3 (5th
   Cir. 2018); e.g., United States v. Brown, 366 F.3d 456, 461 (7th Cir. 2004)
   (“[A]n officer may check an individual’s identification in his wallet during a
   Terry stop.”). But, on the search of his car, the district court held, and we
   affirmed, that the search of Emesowum’s car was not valid because it was
   “obvious that no reasonable officer could conclude that the totality of the
   circumstances . . . gave rise to probable cause to believe the car contained
   evidence of a crime.” Id. at 380. Accordingly, the officers in that case were
   not entitled to qualified immunity for the search of Emesowum’s car. Id. at
   380–81.




                                         10
Case: 19-20607      Document: 00515556792            Page: 11    Date Filed: 09/09/2020




                                      No. 19-20607


          Here, the car and wallet searches were conducted only for the limited
   purpose of identifying McCullough after she persistently refused to identify
   herself. As the district court observed, the wallet search only took place after
   McCullough was arrested for interference with public duties. Though the
   wallet was beyond her reach at the time, the officers did not have another way
   to determine her identity since she refused to identify herself. McCullough
   has failed to show that it is clearly established that a limited search for the
   sole purpose of procuring identification, after an uncooperative arrestee
   refuses numerous requests to identify herself, violates the Fourth
   Amendment. Accordingly, we affirm the district court’s holding that the
   officer’s search of McCullough’s wallet was objectively reasonable under the
   circumstances and that the officers are entitled to qualified immunity on this
   claim. See McClendon, 305 F.3d at 322–23.
   B. The City of Houston is not liable under Monell

          McCullough complains that the SafeClear program, a policy
   established by the City of Houston—the policymaker—was the moving force
   behind the officers’ decision to arrest her and search her wallet for
   identification as a result of the City’s failure to properly train its officers. We
   disagree.
          To find a municipality liable under § 1983, a plaintiff must establish
   that (1) a policymaker (2) promulgates a policy or custom (3) that is the
   “moving force” of a violation of constitutional rights. Monell v. Dep’t of Soc.
   Servs. of N.Y.C., 436 U.S. 658, 694 (1978). An official policy “usually exists
   in the form of written policy statements, ordinances, or regulations, but may
   also arise in the form of a widespread practice that is ‘so common and well-
   settled as to constitute a custom that fairly represents municipal policy.’”
   James v. Harris Cty., 577 F.3d 612, 617 (5th Cir. 2009) (quoting Piotrowski v.
   City of Hous., 237 F.3d 567, 579 (5th Cir. 2001)). The policy must be either




                                           11
Case: 19-20607     Document: 00515556792            Page: 12    Date Filed: 09/09/2020




                                     No. 19-20607


   unconstitutional or “adopted with deliberate indifference to the known or
   obvious fact that such constitutional violations would result.” Id. (internal
   quotation marks omitted).
          Failure to train may represent a policy for which the city may be held
   liable only if it directly causes injury. City of Canton v. Harris, 489 U.S. 378,
   390 (1989). The fact that an officer could be “unsatisfactorily trained” is not
   enough to trigger the municipality’s liability. Id. at 390–91. The plaintiff must
   show that (1) the training policy was deficient, (2) the County was
   deliberately indifferent to this deficiency in adopting the policy, and (3) the
   deficient training policy directly caused the constitutional violation.
   Shumpert v. City of Tupelo, 905 F.3d 310, 317 (5th Cir. 2018).
          McCullough has failed to demonstrate how the City’s SafeClear
   ordinance is at all related to the officer’s effectuation of a lawful search and
   seizure under the Fourth Amendment. Moreover, the ordinance regulates
   tow operators that have undergone a commercial agreement with the
   Houston Police Department under the SafeClear program. See Hous. Code
   of Ordinances §§ 8-126, 8-127. Accordingly, she has not demonstrated such
   a relationship between the complained-of police conduct and SafeClear
   ordinance such that the ordinance was the “moving force” behind the search
   of her car and wallet. Thus, we affirm the district court’s denial of
   McCullough’s failure to train claim.
   C. The officers are entitled to official immunity from McCullough’s
   malicious prosecution claims
          Texas recognizes an “official immunity” defense to state law
          claims such as malicious prosecution. City of Lancaster v.
          Chambers, 883 S.W.2d 650, 653 (Tex. 1994). State actors are
          entitled to official immunity from state law liability for “(1) the
          performance of discretionary duties (2) that are within the
          scope of the employees’ authority, (3) provided that the
          employee acts in good faith.” Telthorster v. Tennell, 92 S.W.3d
12
Case: 19-20607     Document: 00515556792            Page: 13    Date Filed: 09/09/2020




                                     No. 19-20607


          457, 460–61 (Tex. 2002); see also DeWitt v. Harris Cty., 904 S.
          W. 2d 650, 652 (Tex. 1995). “Texas law of official immunity is
          substantially the same as federal qualified immunity.” Wren v.
          Towe, 130 F.3d 1154, 1160 (5th Cir. 1997); see also Hart v.
          O'Brien, 127 F.3d 424, 452 (5th Cir. 1997) (holding that where
          officers “reasonably believed they had probable cause to
          proceed against [the plaintiff],” as determined in the federal
          qualified immunity analysis, the plaintiff “cannot assert a claim
          for malicious prosecution” under Texas law).
   Crostley v. Lamar Cty., 717 F.3d 410, 424 (5th Cir. 2013).
          Finally, regarding McCullough’s malicious prosecution claims, the
   officers are entitled to official immunity because they reasonably believed,
   and the record shows, that they had probable cause to arrest her for
   interference with public duties under Texas Penal Code § 38.15 and
   obstruction of a public highway under Texas Penal Code § 42.03. See
   Eisenbach v. Zatzkin, 728 Fed. App’x 307, 311–12 (5th Cir. 2018)
   (unpublished). Likewise, because the searches of McCullough’s car and
   wallet were objectively reasonable under the circumstances, the officers are
   entitled to official immunity.
                              III.   CONCLUSION
          For the foregoing reasons, we AFFIRM.




                                          13